Citation Nr: 0811819	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-24 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for ulcers.  

4.  Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from October 1967 to October 
1970.

The veteran's appeal as to the issues listed above arose from 
an April 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the veteran's substantive appeal, received in 
July 2004, shows that he requested a hearing before a Member 
of the Board (i.e., Veterans Law Judge) at the RO.  

In December 2007, the RO sent the veteran notice that a 
hearing was scheduled on February 4, 2008.  The veteran 
failed to appear for his scheduled hearing.  

In a statement from a social worker, received on April 7, 
2008, the social worker stated that she was writing on behalf 
of the veteran, that he missed his hearing because he was 
admitted to a hospital for emergent treatment on February 3, 
2008, that he was unresponsive at that time, and that the 
veteran desired that his hearing be rescheduled.  

This statement meets the high standards the VA has for 
rescheduling a hearing when a veteran fails to attend, 
without notice.  Therefore, a remand is required to schedule 
the appellant for a hearing.  See 38 C.F.R. § 20.700 (2007).  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the RO in 
the order that the request was received.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



